Citation Nr: 9903944	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  94-41 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
heart disorder.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1948 to April 1952.  
He also served in the Pennsylvania Army National Guard until 
February 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 1993 and September 1993 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.

In November 1996 the Board remanded the case in order to 
afford the veteran a VA audiological examination and obtain 
verification of his reserve service.  The additional 
development being complete, the case is now ready for review 
by the Board.

The Board notes that the RO initially styled the issue as 
service connection for a heart disorder.  Since a prior 
unappealed RO decision in 1952 denied service connection for 
heart disease, consideration of whether new and material 
evidence has been submitted is required before the merits of 
the claim can be considered.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  The Board has considered the fact that the 
veteran is now presenting a new theory for service 
connection, arguing, in part, that service connection is 
warranted for his heart disease on the basis that he 
sustained a heart attack during training exercises with the 
National Guard.  While different law and regulations are 
applicable to this aspect of the veteran's claim (see 38 
U.S.C.A. § 101(24) (West 1991); 38 C.F.R. §§ 3.6(a), 
3.6(d)(4) (1998); O.G.C. Prec. 86-90 (July 18, 1990); Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991); Brooks v. 
Brown, 5 Vet. App. 484, 487 (1993)), the additional law and 
regulations do not create a new basis for entitlement to 
benefits, as through liberalization of the requirements for 
entitlement to the benefit sought.  Spencer v. Brown, 4 Vet. 
App. 283, 288-89 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994); 
Asford v. Brown, 10 Vet. App. 120 (1997).  Hence, the issue 
before the Board is correctly styled as whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a heart disorder.  

In a claim involving finality, the Board is required to 
address the new and material evidence requirement.  Barnett 
v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. 
Cir. 1996).  While finality was not initially addressed by 
the RO, the RO did correctly frame the issue and include a 
discussion of the applicable law in its supplemental 
statement of the case issued in October 1998.  Accordingly, 
the decision that follows would not result in prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993). 


FINDINGS OF FACT

1.  An unappealed RO decision in September 1952 denied the 
veteran's claim for service connection for heart disease. 

2.  The evidence received since the September 1952 RO 
decision is not cumulative or redundant of previously 
considered evidence, but the additional evidence, by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.   

3.  A recent VA audiological examination demonstrated an 
average 53 decibel loss, coupled with a speech recognition 
score of 88 percent in the right ear, and an average 50 
decibel loss, coupled with a speech recognition score of 94 
percent in the left ear.


CONCLUSIONS OF LAW

1.  The decision by the RO in September 1952 which denied 
service connection for heart disease is final.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 7105 (West 1991); 38 C.F.R. §§ 
3.6., 3.104, 3.303, 3.307, 3.309, 20.302, 20.1103 (1998). 
2.  The additional evidence presented since 1952 is not new 
and material, and the veteran's claim for service connection 
for heart disease has not been reopened.  38 U.S.C.A. §§ 
101(24), 1110, 1131, 5108 (West 1991); 38 C.F.R. §§ 3.6, 
3.156 (1998). 

3.  The schedular criteria for a compensable evaluation for 
bilateral defective hearing are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                           I.  Application to 
Reopen Claim

The Board notes that in September 1952 the RO denied the 
veteran's claim for entitlement to service connection for a 
heart condition.  That decision became final, as outlined in 
38 U.S.C.A. § 7105 (West 1991), when the appellant did not 
file a Notice of Disagreement within one year of being 
notified of the decision.  As such, the appellant's claim may 
only be reopened if new and material evidence is submitted.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1998).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  New evidence will be presumed credible solely 
for the purpose of determining whether the claim should be 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

In order to be "material," evidence must be probative as to 
each element which was a specified basis of the prior final 
disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996); Hodge 
v. West, No. 98-7017 (Fed. Cir. Sept. 16, 1998).
The veteran contends that his current heart condition is the 
result of his period of active duty service from April 1948 
to April 1952.  He asserts that he was bit by a bug on the 
Island of Crete while training with the British Marines, 
resulting in a high fever.  He further contends, in essence, 
that this fever caused a heart condition, and he points to a 
finding on his April 1952 separation examination, a split 
first heart sound, in support of this aspect of his claim. 

The Board observes that service connection may be granted for 
a disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
Service connection for certain chronic disabilities, such as 
arteriolosclerosis or cardiovascular disease, will be 
presumed if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309 (1998).

In reviewing the record, the Board finds that the service 
medical records are entirely negative for any abnormal 
findings attributed to heart disease.  It is apparent that 
the split first heart sound was physiologic in nature as the 
examiner at that time did not indicate that it was an 
abnormal finding or suggest that it was indicative of heart 
disease.  There is no post service medical evidence on file 
that shows evaluation or treatment for heart disease until 
decades after service.  In reviewing the medical evidence 
submitted since the 1952 RO decision relating to the now well 
documented heart disease, dated in the later 1980s and 1990s, 
the Board finds no evidence or opinion suggesting a causal 
relationship between any type of cardiovascular disease and 
any remote incident of service, including a fever or a split 
heart sound.

The additional evidence, while new in that it confirms heart 
disease for the first time, is not material as it does not 
show a link between the veteran's current heart condition and 
his military service from April 1948 to April 1952.  Elkins 
v. Brown, 8 Vet. App. 391 (1995); Cox v. Brown, 5 Vet. App. 
95 (1993).  

The thrust of the veteran's application to reopen his claim 
is that service connection is warranted for heart disease on 
the basis that he sustained a heart attack during training 
exercises with the National Guard.  Aside from presenting a 
new theory in support of his application to reopen his claim, 
adjudication of the matter requires consideration of 
different law and regulations that those considered in the 
1952 RO decision.  (See 38 U.S.C.A. § 101(24) (West 1991); 38 
C.F.R. §§ 3.6(a), 3.6(d)(4) (1998); O.G.C. Prec. 86-90 (July 
18, 1990); Biggins v. Derwinski, 1 Vet. App. 474, 477-478 
(1991); Brooks v. Brown, 5 Vet. App. 484, 487 (1993).  
However, as noted in the introduction to this decision, the 
additional law and regulations do not create a new basis for 
entitlement to benefits, as through liberalization of the 
requirements for entitlement to the benefit sought.  Spencer 
v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd 17 F.3d 368 
(Fed. Cir. 1994); Asford v. Brown, 10 Vet. App. 120 (1997).  
Hence, the question remains whether the veteran has submitted 
new and material evidence to reopen his claim.

The veteran claims that his cardiovascular disorder had its 
onset in September 1987 while training with the Pennsylvania 
Army National Guard.  He stated that prior to the start of 
his weekend duty he called his Administrative Sergeant and 
asked for permission to be excused from duty due to the fact 
that he was not feeling well.  He was not granted permission 
to be excused and reported for duty as ordered.  During the 
weekend he experienced discomfort in his chest.  He stated 
that he was administered a cardiogram by military personnel.  
He stated that the "assistant doctor" advised him to see his 
own doctor when he returned home from duty.  He returned home 
on Sunday and had planned to see his doctor on Monday.  
However, the veteran indicated that he suffered a heart 
attack early the next morning before he was able to see his 
own doctor.

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West 1991); 38 C.F.R. § 3.6(a) (1998).  See Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Duty, other 
than full-time duty, performed by a member of the National 
Guard of any State, is considered to be inactive duty 
training.  38 C.F.R. § 3.6(d)(4) (1998).

Medical records reflect that the veteran was admitted to 
Mercy Hospital in Monday morning, September 14, 1987, after 
complaining of severe substernal chest pain with radiation to 
both shoulders down the left arm.  It was noted that the 
veteran had complained of increasing bouts of chest pain 
three to four days prior, including the Sunday before 
admission while engaging "in maneuvers" with his reserve 
unit.  By September 21, 1987, the veteran showed no signs of 
chest pain.  The final diagnosis was crescendo angina with 
inferolateral infarction.  In August 1988 the veteran was 
diagnosed with coronary artery disease.  Records in July 1989 
indicate that the veteran underwent coronary artery bypass 
surgery.  

Pursuant to the Board's November 1996 remand, the RO sought 
information to determine the veteran's drilling status as of 
September 1987.  In an August 1998 response, the Pennsylvania 
Adjutant General's Office stated that there was no indication 
in the state file that the veteran was on orders during the 
September 12, 1987 incident.  An October 24, 1989 Evaluation 
of Civilian Records for Retention memorandum indicated that 
the veteran "was void of active satisfactory participation" 
from June 1987 to October 1989.  A January 1990 Army National 
Guard Retirement Points History Statement shows that the 
veteran received no points for Active Duty for Training after 
June 30, 1987.

The Board finds that the veteran was not serving on a period 
of active duty for training during September 12, 1987.  As 
noted above, governing law and regulations provide that 
service connection may by granted for injury, but not 
disease, incurred in or aggravated by inactive duty for 
training.  Therefore, the crucial issue to be determined is 
whether the veteran's heart condition constitutes either an 
injury or disease.

The question of whether a cardiovascular disorder can be 
service-connected if it occurs during inactive duty training 
has been answered previously.  A General Counsel precedent 
opinion dated in July 1990 states that "In common parlance, a 
heart attack is not spoken of as an injury but as a disease."  
O.G.C. Prec. 86-90 (July 18, 1990).  The Court of Veterans 
Appeals (Court) has also held that a myocardial infarction is 
not an injury for the purposes of service connection for 
conditions incurred during inactive duty training.  Brooks v. 
Brown, 5 Vet. App. 484, 487 (1993).  The Court held that the 
BVA's determination that a myocardial infarction was not an 
injury for purposes of direct service connection for inactive 
duty training reservists gave effect to the unambiguously 
expressed intent of Congress.  Id.

In summary, the Board finds that the veteran was not engaged 
in active duty for training during September 1987.  As a 
result, the Board finds that the medical evidence of a heart 
attack while on inactive duty for training, while new, is not 
material because, by itself, or in connection with evidence 
previously assembled, it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
his application to reopen the claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995).


II.  Increased Rating for Hearing Loss

The veteran essentially contends that the noncompensable 
evaluation assigned by the RO for bilateral hearing loss does 
not accurately reflect the severity of his disability.

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a).  The United States Court of Veterans 
Appeals (Court) has held that a mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  
Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests.  
To evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes (DC) 6100-6110.

In a May 1991 rating decision the veteran was granted service 
connection for bilateral hearing loss and was assigned a 
noncompensable evaluation.

The veteran underwent a VA audiological examination for 
rating purposes in April 1998.  Pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
60
65
65
LEFT
20
60
60
60

Pure tone threshold levels averaged 53 decibels for the right 
ear and 50 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and 94 percent in the left ear.  The diagnosis was 
bilateral mild to severe bilateral sensorineural hearing 
loss.

As the April 1998 VA audiological testing reveals an average 
53 decibel loss, coupled with a speech recognition score of 
88 percent in the right ear, a numeric designation of II is 
warranted under 38 C.F.R. § 4.85, Table VI.  The average 50 
decibel loss, coupled with a speech recognition score of 94 
percent in the left ear, results in a numeric designation of 
I.  When these results are coupled using Table VII, the 
appropriate percentage evaluation is 0 percent 
(noncompensable), designated as Diagnostic Code 6100.  
38 C.F.R. §§ 4.85, 4.87.  The Court has held that  
"[a]ssignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1993).  Thus, the presently 
assigned noncompensable evaluation is compatible with the 
veteran's bilateral defective hearing and a preponderance of 
the evidence is against a higher evaluation for this 
disability.

The Board also finds that the disability picture is not so 
exceptional or unusual as to warrant an evaluation on an 
extraschedular basis.  There is no indication in the record 
that the veteran's bilateral hearing loss has caused marked 
interference with his employment or necessitated frequent 
hospitalizations.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).






ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for heart disease, service 
connection for that disorder remains denied. 

Entitlement to a compensable rating for bilateral defective 
hearing is denied.



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 3 -


